DETAILED ACTION
	Receipt of Applicant’s Amendment, filed December 10, 2021 is acknowledged.  
Claims 1-5, 14-15, and 19 were amended.
Claims 1-20 are pending in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,  4-7 and 9-10 of copending Application No. 16/191700 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the distinctions are obvious variations of each other as noted in the following chart.  This is a provisional 

Instant claims


1. A method comprising: 
asynchronously transferring data of a storage object of a first node to a replicated storage object at a second node; 

logging metadata operations executed upon the storage object into a metadata log according to an order of execution of the metadata operations being executed; 


selectively logging timestamp changes due to the metadata operations into the metadata log and







 refraining from logging timestamp changes due to write operations into a dirty region log used to track dirty data written to the write operation; 




replicating the timestamp changes and the metadata operations from the metadata log to the replicated storage object according to the order of execution;


replicating modified data of the storage object and the latest timestamps to the replicated storage object after the metadata operations have been replicated, wherein the latest timestamps are conditionally applied only if the latest timestamps are higher than timestamps in inodes of the replicated storage object.   
(Claims 14 and 19 are mapped accordingly)


2. The method of claim 1, comprising assigning sequence numbers to the metadata operations within the metadata log based upon the order of execution.  





3. The method of claim 2, comprising: 
in response to the dirty region log indicating that a write operation targets a dirty region of the storage object, executing the write operation upon the storage object and refraining from replicating the write operation upon to the replicated storage object, otherwise executing the write operation upon the storage object and replicating the write operation to the replicated storage object based upon the write operation targeting a non-dirty region or partially dirty region.






4. The method of claim 2, wherein the metadata log is a queue within which the metadata operations are ordered based upon sequence numbers assigned to the metadata operations  


5. The method of claim 1, wherein the modified data is tracked as dirty regions within the dirty region log based upon incoming the write operation modifying the dirty regions.  
(Claim 15 is mapped accordingly)



6. The method of claim 5, wherein the replicating modified data comprises: executing operations upon the storage object and the replicated storage object based upon the operations corresponding to non-dirty regions of unmodified data.  
(Claim 16 is mapped accordingly)


7. The method of claim 5, wherein the replicating modified data comprises: skipping portions of the dirty region log that are rendered invalid due to subsequently executed metadata operations.  
(Claim 17 is mapped accordingly)

8. The method of claim 5, wherein the replicating modified data comprises: executing operations upon the storage object and refraining from replicating the operations to the replicated storage object based upon the operations corresponding to dirty regions identified by the dirty region log.  
(Claim 18 is mapped accordingly)



 

10. The method of claim 9, comprising: failing metadata operations without the signature.  



11. The method of claim 1, comprising: queuing incoming metadata operations until a snapshot is created for a last asynchronous incremental transfer.  

12. The method of claim 1, comprising: transitioning to a synchronous replication state based upon the modified data being replicated to the replicated storage object.  
(Claim 20 is mapped accordingly)

13. The method of claim 12, wherein the synchronous replication state corresponds to where incoming operations targeting the storage object are synchronously replicated to the replicated storage object.  



1. A method comprising: 
	performing asynchronous incremental transfers of data of a storage object from a first node to a replicated storage object at a second node;

…logging metadata operations and timestamps of metadata operations into the metadata log by the first node based upon the first node executing the metadata operations upon the storage object, 

7. (Original) The method of claim 1, comprising: logging timestamp changes for the storage object into the metadata log.  (One of ordinary skill in the art would recognize it as an obvious variation of the device wherein the metadata logged may be timestamp changes, thus modifying the device in view of claim 7 is an obvious variation).

1 …Based upon whether the incoming write operations target dirty regions of the storage object, wherein an incoming write operation is executed upon the storage object and is logged in the dirty region log if the incoming write operation targets a dirty region of the storage object…

replicating, by the first node, the metadata operations in the metadata log to the second node for execution upon the replicated storage object
; 

	

1. … logging metadata operations including the metadata  operation into the metadata log by the first node based upon the first node executing the metadata operations upon the storage object, wherein sequence numbers are assigned by the first node to the metadata operations based upon an order of the first node executing the metadata operations

1. …in response to implementing a cutover phase, transitioning the incore splitter objects to a cut over split state to process incoming write operations on a case by case basis based upon whether the incoming write operations target dirty regions of the storage object, wherein an incoming write operation is executed upon the storage object and is logged into the dirty region log if the incoming write operation targets a dirty region of the storage object, and wherein the incoming write operation is written to the storage object and is directly replicated to the replicated storage object if the incoming write operation targets a non-dirty region or a partially dirty region of the storage object.

6. The method of claim 1, wherein the metadata log is a queue within which the metadata operations are ordered based upon the sequence numbers.  


4. (Currently Amended) The method of claim 1, wherein the triggering replication of dirty regions of the storage object comprises: executing write operations upon the storage object and the replicated storage object based upon the write operations corresponding to non-dirty regions. 

4. (Currently Amended) The method of claim 1, wherein the triggering replication of  dirty regions of the storage object comprises: executing write operations upon the storage object and the replicated storage object based upon the write operations corresponding to non-dirty regions.  

10. (Original) The method of claim 1, wherein the replicating the dirty regions of the storage object comprise: refraining from replicating portions of the dirty region log that are rendered invalid due to subsequently executed metadata operations.   

5. (Currently Amended) The method of claim 1, wherein the triggering replication of  dirty regions of the storage object comprises: executing write operations upon the storage object and refraining from replicating the write operations to the replicated storage object based upon the write operations corresponding to dirty regions identified by the dirty region log.  


1.  … 	failing, by a file system of the first node, a write operation not assigned a signature becaue the write operation was not accounted for and tracked by the dirty region log; 

9.  The method of claim 1, comprising: holding incoming metadata operations until a snapshot is created for the last asynchronous incremental transfer.  

1. … transitioning to a synchronous replication state where incoming operations targeting the storage object are synchronously replicated to the replicated storage object.

1. … transitioning to a synchronous replication state where incoming operations targeting the storage object are synchronously replicated to the replicated storage object. (One of ordinary skill in the art would recognize that any incoming write operations would be done synchronously once the transition is completed).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



1-9, 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Natanzon [8341115] in view of Shetty [2017/0154093] and Sun [5799306].

With regard to claim 1 Natanzon teaches A method (Natanzon, Column 2, line 11, “a method”) comprising: 
asynchronously transferring data (Natanzon, Column 8, lines 60-63 “In asynchronous mode, DPA 112 sends an acknowledgement to protection agent 144 upon receipt of each I/O request, before receiving an acknowledgment back from DPA 124”) of a storage object as the data stored in the source side storage (Natanzon, Column 6, lines 12 “System 100 includes source storage system 108”; Figure 1, see 108 which is part of Site 1) of a first node (Natanzon, Column 5, lines 22-23 “Site I, which is a production site, on the right”; Figure 1, see right side, “Site I”) to a replicated storage object as the data stored in the target side storage (Natanzon, Column 6, lines 12 “System 100 includes … and target system 120”; Figure 1 see 120 which is part of Site II) at a second node (Natanzon, Column 5, lines 23-24 “Site II, which is a backup site, on the left”); 
logging metadata operations (Natanzon, Figure 1, 188 which is part of DPA 112 in site I; Column 4, lines 29-33 “DPA- … journaling of I/O request issued by a host computer to the storage system”; Column 4, lines 43-46 “Journal – a record of write transactions issued to a storage system; used to maintain a duplicate storage system, and to roll back the duplicate storage to a previous point in time”; Column 9, line 50-57 “one or more identifiers… a location in the journal LU.. a location in the LU B”) executed upon the storage object as the write transactions (Natanzon, Column 4, into a metadata log (Natanzon, Figure 1, Journal LU 184) according to an order of execution of the metadata operations being executed (Natanzon, Column 11, lines 28-34 “Each IO may have a timestamp, a data counter… a transaction counter, which may increase by one when a transaction arrives at the DPA (counted per consistency group), and a time counter, which may be the exact time the IO arrived at the DPA”; Column 10, lines 50 “DPA 312 may send an acknowledgement 357 to protection agent 344 before sending I/O request 348 to PDA 324”; Column 11, line 56 “Acknowledgement may denote that the IO was processed”); 
selectively logging timestamp changes as the timestamp (Natanzon, Column 9, lines 49-53 “Write transaction 200 generally includes the following fields: one or more identifiers; a timestamp, which is the date & time at which the transaction was received by source side DPA 112;”) due to the metadata operations as the write transaction (Id) into the metadata log (Natanzon, Figure 1, Journal LU 184) and refraining from logging timestamp changes due to write operations as the timestamp are logged to the Journal LU not a dirty region log (Natanzon, Column 9, lines 49-53 “Write transaction 200 generally includes the following fields: one or more identifiers; a timestamp, which is the date & time at which the transaction was received by source side DPA 112”)…
replicating the timestamp changes as the timestamp (Natanzon, Column 9, lines 49-53 “Write transaction 200 generally includes the following fields: one or more identifiers; a timestamp, which is the date & time at which the transaction was received by source side DPA 112;”) and the metadata operations as the write operation (Id) from the metadata log (Natanzon, Figure 1, Journal LU 184) to the replicated storage object as the data stored in the target side storage (Natanzon, Column 6, lines 12 “System 100 includes … and target system 120”; Figure 1 see 120 which is part of Site II) according to the order of execution (Natanzon, Column 3, lines 61-67 “a queue manager coupled with the receiver and the state machine for temporary queuing write transactions at the backup site within a queue until they can be applied, in accordance with the selected journaling process and a memory manager coupled with the receiver and the state machine for recording write transactions at the backup site, for data recovery purposes, in accordance with the selected journaling process”; Column 10, lines 28-29 “Each such stream is structured as an order list of segments, into which the stream data is written”; Column 11, lines 28-34 “a transaction counter, which may increase by one when a transaction arrives at the DPA (counted per consistency group)”); 
…
replicating modified data of the storage object … to the replicated storage object after the metadata operations have been replicated as the writing to the storage system in response to receiving the journaling from LU A (Natanzon, Column 9, lines 6-8, “DPA 124 receives replicated data of LU A from DPA 112, and performs journaling and writing to storage system 120”)…  
Natanzon does not explicitly teach a dirty region log used to track dirty data written by the write operation.  Shetty teaches selectively logging timestamp changes due to the metadata operations into the metadata log as performing the logging for asynchronous transfer (Shetty, ¶50 “an incremental snapshot of the primary  and refraining as the dirty region log is only initialized to initiate the transfer into synchronous replication (Shetty, ¶51-¶56) from logging timestamp changes due to write operations into a dirty region log (Shetty, ¶51 “dirty region logs may be initialized (e.g., in memory) to track modifications of files in LUNs within the primary volume”) used to track dirty data written by the write operation (Id).  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the device taught by Natanzon to implement the switching between asynchronous to synchronous replication (Natanzon, Column 35-36) using the transition techniques taught by Shetty, including the use of the dirty region log, as it yields the predictable results transitioning into a synchronous replication mode.  One of ordinary skill in the art may wish to switch between asynchronous and synchronous replication as it offers the benefit that sync and async replication may be combined into a single technology (Natanzon, Column 12, lines 45-51).  The techniques taught by Shetty provide a known means of achieving this transition.
Natanzon does not explicitly teach reading latest timestamps from an active file system of the first node; and replicating modified data of the latest timestamps… wherein the latest timestamps are conditionally applied only if the latest timestamps are higher than timestamps in inodes of the replicated storage object.  Sun teaches reading latest timestamps (Sun, Column 11, line 21 “the latest timestamp”) from an active file system of the first node as the first of two replication sites (Sun, Column 11, lines 16-; and replicating as replication sites will propagate changes asynchronously (Sun, Column 11, lines 13-15) modified data as changes (Id) of the storage object (Sun, Column 11, lines 16 “replicated object”) and the latest timestamps to the replicated storage object (Sun, Column 11, line 21 “the latest timestamp”) after the metadata operations have been replicated as the conflict is identified after the objects are replicated(Sun, Column 11, lines 15-18 “a conflict can be caused by two replication sites modifying the same replicated object before propagating their updates to each other”), wherein the latest timestamps are conditionally applied only if the latest timestamps are larger than timestamps (Sun, Column 11, lines 21 “applying the data with the latest timestamp”) in an inode (Sun, Column 7, lines 44-45 “The id column is a unique number that identifiers the replicated object on the local node”) of the replicated storage object as the second replication site (Sun, Column 11, lines 16-17 “a conflict can be caused by two replication sites modifying the same replicated object before propagating their updates to each other).  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the proposed device to use the conflict resolution techniques taught by Sun as it yields the predictable results of resolving possible conflicts that may occur during asynchronous replication (Sun, Column 11, lines 13-23).

With regard to claim 2 the proposed combination further teaches comprising assigning sequence numbers to the metadata operations within the metadata log based upon the order of execution as the transaction counter (Natanzon, Column 11, lines 28-34 “Each IO may have a timestamp, a data counter… a transaction counter, which may increase by one when a transaction arrives at the DPA (counted per consistency group), and a time counter, which may be the exact time the IO arrived at the DPA””).  

With regard to claim 3, the proposed combination further teaches in response to the dirty region log indicating that a write operation targets a dirty region of the storage object (Shetty, ¶54 “responsive to an incoming client write request targeting a dirty region of the file or LUN within the primary volume”), executing the write operation upon the storage object (Shetty, ¶54 “the incoming client write request may be committed to the primary volume”) and refraining from replicating the write operation upon the replicated storage object (Shetty, ¶54 “not split for replication to the secondary volume because the dirty region will be subsequently replicated to the second volume by a cutover scanner”), otherwise executing the write operation upon the storage object as locally committing (Shetty, ¶54 “the incoming client write request may be locally committed to the non-dirty region of the primary volume and replication client requests, split from the incoming client request, may be remotely committed to the secondary volume”; “the incoming client write request may be locally committed to the partially dirty region of the primary volume (e.g., committed to the dirty and non-dirty blocks) and the entire replication client write request may be remotely committed to the secondary volume”) and replicating the write operation to the replicated storage object as remotely committing (Id) based upon the write operation targeting a non-dirty region (Shetty, ¶54 “responsive to the incoming client write request corresponding to a non-dirty region”) or partially dirty region (Shetty, ¶54 “responsive to the incoming client write request corresponding to a partially dirty region”).  

With regard to claim 4, the proposed combination further teaches wherein the metadata log is a queue within which the metadata operations are ordered based upon the sequence numbers assigned to the metadata operations  (Natanzon, Column 3, lines 61-67 “a queue manager coupled with the receiver and the state machine for temporary queuing write transactions at the backup site within a queue until they can be applied, in accordance with the selected journaling process and a memory manager coupled with the receiver and the state machine for recording write transactions at the backup site, for data recovery purposes, in accordance with the selected journaling process”; Column 10, lines 28-29 “Each such stream is structured as an order list of segments, into which the stream data is written”; Column 11, lines 28-34 “a transaction counter, which may increase by one when a transaction arrives at the DPA (counted per consistency group)”).

With regard to claims 5, and 15, the proposed combination further teaches wherein the modified data is tracked as dirty regions within a dirty region log based upon incoming writes modifying the dirty regions (Shetty, ¶51 “track dirty data that has been written to the primary volume but not yet replicated to the secondary volume”)

With regard to claims 6 and 16, the proposed combination further teaches wherein the replicating modified data comprises: executing operations upon the storage object as locally committed (Shetty, ¶54 “the incoming client write request may be locally committed to the non-dirty region of the primary volume and a replication client write request, split form the incoming client write request, may be remotely committed to the secondary volume”) and the replicated storage object as remotely committed (Id) based upon the operations corresponding to non-dirty regions of unmodified data (Shetty, ¶54 “responsive to the incoming client write request corresponding to a non-dirty region”).  

With regard to claims 7 and 17, the proposed combination further teaches wherein the replicating modified data comprises: skipping portions of the dirty region log that are rendered invalid due to subsequently executed metadata operations (Shetty, ¶54 “responsive to an incoming client write request targeting a dirty region of the file or LUN within the primary volume (e.g., a bit within the dirty region log may indicate that the dirty region has been modified and the modification has not yet been replication to the secondary volume), the incoming client write request may be committed to the primary volume and not split for replication to the secondary volume because the dirty region will be subsequently replicated to the secondary volume by a cutover scanner”; This claim limitation has been interpret in view of Paragraph [0064] of the instant specification “Write operation targeting dirty regions are executed only upon the storage object and are logged into the dirty region log so that the dirty region log can .  

With regard to claims 8 and 18, the proposed combination further teaches wherein the replicating modified data comprises: executing operations upon the storage object and refraining from replicating the operations to the replicated storage object based upon the operations corresponding to dirty regions identified by the dirty region log (Shetty, ¶54 “responsive to an incoming client write request targeting a dirty region of the file or LUN within the primary volume (e.g., a bit within the dirty region log may indicate that the dirty region has been modified and the modification has not yet been replication to the secondary volume), the incoming client write request may be committed to the primary volume and not split for replication to the secondary volume because the dirty region will be subsequently replicated to the secondary volume by a cutover scanner”).  

With regard to claim 9, the proposed combination further teaches wherein metadata operations accounted for by the metadata log are assigned a signature (Natanzon, Column 9, lines 64 “metadata for the write transaction, such as an identifier”).  

queuing incoming metadata operations (Natanzon, Column 3, lines 61-67 “a queue manager coupled with the receiver and the state machine for temporary queuing write transactions at the backup site within a queue until they can be applied, in accordance with the selected journaling process and a memory manager coupled with the receiver and the state machine for recording write transactions at the backup site, for data recovery purposes, in accordance with the selected journaling process”; Column 10, lines 28-29 “Each such stream is structured as an order list of segments, into which the stream data is written”; Column 11, lines 28-34 “a transaction counter, which may increase by one when a transaction arrives at the DPA (counted per consistency group)”) until a snapshot is created for a last asynchronous incremental transfer (Natanzon, Column 8, lines 63-67 “In snapshot mode, DPA 112 receives several I/O requests and combines them into an aggregated ‘snapshot’ of all write activity performed in the multiple I/O requests, and sends the snapshot to DPA 124, for journaling and for incorporation in target storage system 120”).  

With regard to claims 12 and 20, the proposed combination further teaches transitioning to a synchronous replication state based upon the modified data being replicated to the replicated storage object (Natanzon, Column 14 “Switching from asynchronous to synchronous replication may require the system to eliminate all of the lag, acknowledging each write at the replication site to the production site as it occurs”).  

wherein the synchronous replication state corresponds to where incoming operations targeting the storage object are synchronously replicated to the replicated storage object (Natanzon, Column 14 “Switching from asynchronous to synchronous replication may require the system to eliminate all of the lag, acknowledging each write at the replication site to the production site as it occurs”).  

With regard to claim 14 Natanzon teaches A non-transitory machine readable medium comprising instructions for performing a method (Natanzon, Column 4, lines 6-7 “a computer-readable storage medium storing program code for causing a computing device to …”), which when executed by a machine, causes the machine to:  
asynchronously transfer data (Natanzon, Column 8, lines 60-63 “In asynchronous mode, DPA 112 sends an acknowledgement to protection agent 144 upon receipt of each I/O request, before receiving an acknowledgment back from DPA 124”) of a storage object as the data stored in the source side storage (Natanzon, Column 6, lines 12 “System 100 includes source storage system 108”; Figure 1, see 108 which is part of Site 1) of a first node (Natanzon, Column 5, lines 22-23 “Site I, which is a production site, on the right”; Figure 1, see right side, “Site I”) to a replicated storage object as the data stored in the target side storage (Natanzon, Column 6, lines 12 “System 100 includes … and target system 120”; Figure 1 see 120 which is part of Site II) at a second node (Natanzon, Column 5, lines 23-24 “Site II, which is a backup site, on the left”); 
log metadata operations (Natanzon, Figure 1, 188 which is part of DPA 112 in site I; Column 4, lines 29-33 “DPA- … journaling of I/O request issued by a host computer to the storage system”; Column 4, lines 43-46 “Journal – a record of write transactions issued to a storage system; used to maintain a duplicate storage system, and to roll back the duplicate storage to a previous point in time”; Column 9, line 50-57 “one or more identifiers… a location in the journal LU.. a location in the LU B”) executed upon the storage object as the write transactions (Natanzon, Column 4, lines 43-46 “a record of write transactions issued to a storage system”) into a metadata log (Natanzon, Figure 1, Journal LU 184) according to an order of execution of the metadata operations being executed (Natanzon, Column 11, lines 28-34 “Each IO may have a timestamp, a data counter… a transaction counter, which may increase by one when a transaction arrives at the DPA (counted per consistency group), and a time counter, which may be the exact time the IO arrived at the DPA”; Column 10, lines 50 “DPA 312 may send an acknowledgement 357 to protection agent 344 before sending I/O request 348 to PDA 324”; Column 11, line 56 “Acknowledgement may denote that the IO was processed”); 
selectively log timestamp changes as the timestamp (Natanzon, Column 9, lines 49-53 “Write transaction 200 generally includes the following fields: one or more identifiers; a timestamp, which is the date & time at which the transaction was received by source side DPA 112;”) due to the metadata operations as the write transaction (Id) into the metadata log (Natanzon, Figure 1, Journal LU 184) and refraining from logging timestamp changes due to write operations as the timestamp are logged to the Journal LU not a dirty region log (Natanzon, Column 9, lines 49-53 “Write  …
replicate the timestamp changes as the timestamp (Natanzon, Column 9, lines 49-53 “Write transaction 200 generally includes the following fields: one or more identifiers; a timestamp, which is the date & time at which the transaction was received by source side DPA 112;”) and the metadata operations as the write operation (Id) from the metadata log (Natanzon, Figure 1, Journal LU 184) to the replicated storage object as the data stored in the target side storage (Natanzon, Column 6, lines 12 “System 100 includes … and target system 120”; Figure 1 see 120 which is part of Site II) according to the order of execution (Natanzon, Column 3, lines 61-67 “a queue manager coupled with the receiver and the state machine for temporary queuing write transactions at the backup site within a queue until they can be applied, in accordance with the selected journaling process and a memory manager coupled with the receiver and the state machine for recording write transactions at the backup site, for data recovery purposes, in accordance with the selected journaling process”; Column 10, lines 28-29 “Each such stream is structured as an order list of segments, into which the stream data is written”; Column 11, lines 28-34 “a transaction counter, which may increase by one when a transaction arrives at the DPA (counted per consistency group)”); 
…
replicate modified data of the storage object … to the replicated storage object after the metadata operations have been replicated as the writing to the …
Natanzon does not explicitly teach a dirty region log used to track dirty data written by the write operation.  Shetty teaches selectively log timestamp changes due to the metadata operations into the metadata log as performing the logging for asynchronous transfer (Shetty, ¶50 “an incremental snapshot of the primary volume may be created… a block level incremental transfer, of data blocks that are different between the prior snapshot and the incremental snapshot, may be performed”) and refraining as the dirty region log is only initialized to initiate the transfer into synchronous replication (Shetty, ¶51-¶56) from logging timestamp changes due to write operations into a dirty region log (Shetty, ¶51 “dirty region logs may be initialized (e.g., in memory) to track modifications of files in LUNs within the primary volume”) used to track dirty data written by the write operation (Id).  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the device taught by Natanzon to implement the switching between asynchronous to synchronous replication (Natanzon, Column 35-36) using the transition techniques taught by Shetty, including the use of the dirty region log, as it yields the predictable results transitioning into a synchronous replication mode.  One of ordinary skill in the art may wish to switch between asynchronous and synchronous replication as it offers the benefit that sync and async replication may be combined into a single technology (Natanzon, Column 12, lines 45-
Natanzon does not explicitly teach read latest timestamps from an active file system of the first node; and replicate modified data of the latest timestamps… wherein the latest timestamps are conditionally applied only if the latest timestamps are higher than timestamps in inodes of the replicated storage object.  Sun teaches read latest timestamps (Sun, Column 11, line 21 “the latest timestamp”) from an active file system of the first node as the first of two replication sites (Sun, Column 11, lines 16-17 “a conflict can be caused by two replication sites modifying the same replicated object before propagating their updates to each other); and replicate as replication sites will propagate changes asynchronously (Sun, Column 11, lines 13-15) modified data as changes (Id) of the storage object (Sun, Column 11, lines 16 “replicated object”) and the latest timestamps to the replicated storage object (Sun, Column 11, line 21 “the latest timestamp”) after the metadata operations have been replicated as the conflict is identified after the objects are replicated(Sun, Column 11, lines 15-18 “a conflict can be caused by two replication sites modifying the same replicated object before propagating their updates to each other”), wherein the latest timestamps are conditionally applied only if the latest timestamps are larger than timestamps (Sun, Column 11, lines 21 “applying the data with the latest timestamp”) in an inode (Sun, Column 7, lines 44-45 “The id column is a unique number that identifiers the replicated object on the local node”) of the replicated storage object as the second replication site (Sun, Column 11, lines 16-17 “a conflict can be caused by two replication sites modifying the same replicated object before propagating their updates .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Natanzon in view of Shetty, Sun, and Thiel [2007/0162516].
With regard to claim 10 Natanzon teaches all the limitations of claim 9 as discussed above.  Natanzon does not explicitly tach failing metadata operations without the signature.  Thiel teaches failing metadata operations without the signature (Thiel, ¶23 “if the log file is found to be invalid. a destination machine 206 initiates an error process at 316”; Figure 3, see 314, 316, 308).  
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the logging/replication device taught by Natanzon to validate the log entries as taught by Thiel as it yields the predictable results of ensuring that no errors have occurred during the logging process.  Thiel uses the transaction log file which contains a unique sequence number indicating the logs (Thiel, ¶18).  Within the proposed combination the system is using an identifier (Natanzon, Column 9, lines 64) to track the transactions.  Within the proposed combination the identifier used by Natanzon may be replaced with the unique sequence number taught by Thiel.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Support for the claim limitation “selectively logging timestamp changes due to the metadata operations into the metadata log and refraining from logging timestamp changes due to write operations into a dirty region log used to track dirty data written by the write operation” was found in Paragraph [022] of the original specification.
Support for claim 3 was found in Paragraph [019] of the original specification.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA WILLIS whose telephone number is (571)270-7691. The examiner can normally be reached Monday-Friday 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA L WILLIS/           Primary Examiner, Art Unit 2156